Citation Nr: 0504569	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left foot arthritis 
as secondary to service-connected fasciotomy of the left heel 
with calcification of the left plantar aponeurosis and left 
heel spur.

2.  Entitlement to an increased rating for fasciotomy of the 
left heel with calcification of the left plantar aponeurosis 
and left heel spur (left heel fasciotomy), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO).   A November 1999 rating decision denied the 
veteran an increased evaluation for his service connected 
postoperative residuals of a fasciotomy of the left heel.  A 
November 2000 rating decision denied the veteran application 
to reopen a claim for secondary service connection for 
arthritis of the left foot.  A supplemental statement of the 
case furnished the veteran in August 2002, however, re-
characterized the issue as shown on the title page, 
construing the veteran's claim as separate and apart from any 
previously adjudicated claim and then proceeded accordingly 
to consider it on the merits. 

In October 2003, the Board remanded this matter for further 
development and adjudication.  In July 2004, after further 
development, the RO increased the evaluation of the veteran's 
left heel fasciotomy to 30 percent disabling.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not have 
left foot arthritis.

2.  The veteran's fasciotomy of the left heel with 
calcification of the left plantar aponeurosis and left heel 
spur is manifested by pain and limitation of left foot motion 
and is tantamount to severe functional impairment of that 
foot.

3.  The evidence of record shows that the veteran can use the 
left foot to stand and walk and thus does not demonstrate 
actual loss of use of that foot.



CONCLUSIONS OF LAW

1.  Left foot arthritis was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).

2.  The criteria for an increased rating in excess of 30 
percent for fasciotomy of the left heel, with calcification 
of the left plantar aponeurosis and left heel spur, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in March 2004, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the RO asked the veteran to submit medical evidence on his 
current left foot arthritis as well as evidence showing a 
connection between any left foot arthritis and his service-
connected left heel fasciotomy.  In addition, the RO asked 
the veteran to submit evidence showing that his service-
connected left heel fasciotomy disability has increased in 
severity.  The letter indicated that this evidence may be a 
doctor's statement, containing the physical and clinical 
findings, the results of laboratory tests or x-rays, and the 
dates of examinations and tests.  The veteran was also asked 
to submit statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner his disability had become worse, as well as his 
own statement describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by his disability.  The RO asked the 
veteran to complete an authorization and consent form for 
each health care provider so that VA could obtain those 
records.  The veteran was also asked to furnish the dates and 
places of treatment provided at a VA facility or authorized 
by VA, so that VA could request those records.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the types of evidence he still needed to send to 
VA, the types of evidence that VA would assist in obtaining, 
and in effect requested that the veteran provide VA with or 
identify any additional sources of evidence that he possessed 
or knew of that could help to substantiate his claims of 
secondary service connection and for an increase rating.

For the above reasons, the March 2004 notice substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 270 (2002) (identifying the document that satisfies VCAA 
notice; and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement, pertaining to the evidence in the claimant's 
possession or a similar request to that effect).  In this 
context, it is well to observe that all the VCAA requires is 
that the duty to notify is satisfied, and that claimant are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); 38 C.F.R. § 20.1102 (2004) (describing 
harmless error). Therefore, given that the initial 
adjudication in this case pre-dated the enactment of the 
VCAA, and given that each of the four content requirements of 
a VCAA notice has been fully satisfied, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless. 

As for the duty to assist, the record consists of the service 
medical records, post-service medical evidence, VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claim.  As the 
veteran has not identified any additional evidence and as 
there is otherwise no outstanding evidence to obtain, the 
Board finds that the duty to assist has been fulfilled.  
38 U.S.C.A. § 5103A.  The Board will therefore proceed with 
the consideration of this case.

II.	Entitlement to service connection for left foot 
arthritis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, including arthritis, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for arthritis 
is one year.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

After a careful review of the medical and lay evidence, the 
Board finds that the veteran does not have left foot 
arthritis, and thus his claim must be denied.

The medical evidence in this case consists of the veteran's 
service medical records, post-service treatment records, and 
several VA examinations.  A review of these records reveals 
no complaints of or treatment for left foot arthritis in 
service or within one year of service.  In addition, the 
veteran's post-service medical records, while noting the 
presence of other foot disorders, do not reveal arthritis.

In addition, the veteran was afforded several VA examinations 
in connection with his various foot disabilities.  The first 
of these examinations was conducted in April 1993.  Here, the 
examination of the left foot here revealed that palpation of 
the dorsum of the foot was essentially normal.  The examiner 
noted that there were two small surgical scars on the lateral 
medial aspect of the foot, but that the veteran's arch 
appeared to be intact and he was able to stand on heels and 
toes.  The examiner offered no diagnosis regarding the 
veteran's left foot.

In July 1996, the veteran underwent another VA examination of 
his feet.  Regarding the veteran's left foot, the examiner 
noted that the veteran described pain in the plantar aspect 
of the foot, especially at the heel, and standing on it or 
putting his feet on hard floors exacerbated that this.  Upon 
examination, tenderness was noted in the plantar aspect in 
the calcaneal area.  A nontender surgical scar was also 
noted.  The veteran was noted to have full function of the 
toes of the left foot with no sensory losses or vascular 
abnormalities.  And he had full range of motion.  The veteran 
did, however, appear to be in pain while standing and he was 
unable to stand on his toes or heels or invert or evert his 
feet.  He was also unable to squat.  In this regard, however, 
the examiner noted that this inability was more likely due to 
the veteran's degenerative disc disease in his back.  The 
veteran limped on both feet like "walking on glass."  X-
rays of the veteran's foot revealed calcifications in the 
plantar aspect of the foot.  The veteran was assessed with 
bilateral plantar fascitis.  The examiner then noted that 
this condition was more related to the veteran's work in a 
warehouse and walking on concrete floors for an extended 
period of time, rather than connected to his right foot 
disability.  And the examiner also noted that the veteran's 
ambulatory difficulties appeared to be coming from his 
degenerative disc disease of the lumbar spine.  Finally, the 
examiner stated that "by examination of the left foot today, 
I really wonder how much of a problem that he even has with 
the left foot.  He appeared to be somewhat over exaggerating 
his symptoms and when asked to do certain things in the 
examination, he did not exhibit any attempt to do this."

In April 1998, another VA examination was conducted regarding 
the veteran's various foot conditions.  This examination was 
conducted in the context of an increased rating for his other 
service-connected foot conditions.  After examining the 
veteran, the veteran was diagnosed with left os calcis with 
areas of dystrophic calcification and ossification in the 
soft tissue planes.  There was no evidence of osseous or 
joint abnormality.  He was assessed with bilateral 
fasciotomies.  No arthritis, however, was noted.

And finally, the veteran was afforded a VA examination in 
March 2004.  The examination revealed that the veteran had 
increased pain in his left foot and that he was taking 
medication for relief of pain and using crutches for walking.  
The veteran stated that the pain was sharp and was evident 
all over his foot, with a baseline of seven out of ten that 
increased to eight or nine out of ten during flare-ups.  
Walking and standing were painful and he was unable to squat 
or do supination or pronation due to pain.  The examiner 
noted that X-rays were ordered and reviewed in order to rule 
out any arthritic condition.  The veteran was noted to have 
old surgery with calcification of the left foot, but no 
separate arthritic condition was found.

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran has not presented evidence that he 
currently has left foot arthritis.  And without a current 
diagnosis, a claim for entitlement to service connection for 
such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In this regard, the Board does not question the veteran's 
complaints of left foot pain.  The Board notes, however, that 
pain alone, without an identifiable underlying malady (in 
this case, arthritis), does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Further, the 
veteran, as a layperson, is not competent on his own to 
establish a medical diagnosis or show a medical etiology as 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis, and since the medical evidence is 
against a showing that the veteran currently has left foot 
arthritis, there is no basis upon which to establish service 
connection for this condition.

III.  Entitlement to an increased rating for fasciotomy of 
the left heel with calcification of the left plantar 
aponeurosis and left heel spur (left heel fasciotomy), 
currently evaluated as 30 percent disabling.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  For disabilities for 
which service connection was established and an evaluation 
assigned prior to the assertion of a claim seeking a higher 
rating, the current level of disability is of primary 
concern.  See Fenderson v. West, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the veteran's left heel fasciotomy is evaluated 
under Diagnostic Code 5284 of the Rating Schedule, which 
provides for a maximum 30 percent evaluation if the veteran's 
foot injury is shown to be severe.  The veteran's condition 
is currently evaluated as 30 percent disabling.  Therefore, 
because the veteran is already receiving the maximum 
disability rating available, the veteran's claim for a higher 
rating must be denied.  

The veteran argues, however, that the note to this section 
states that a 40 percent evaluation is available where there 
is actual loss of use of the foot.  In addition, under 
Diagnostic Code 5167, loss of use of a foot may be evaluated 
as 40 percent disabling.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  This 
determination is made on the basis of the actual remaining 
function of the foot, whether the acts of balance and 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63.

In March 2004, the veteran underwent a VA examination to 
determine the severity of his left foot condition.  The 
examination revealed that the veteran had increased pain in 
his left foot and that he was taking medication for relief of 
pain and using crutches for walking.  The veteran stated that 
the pain was sharp and was evident all over his foot, with a 
baseline of seven out of ten that increased to eight or nine 
out of ten during flare-ups.  Walking and standing were 
painful and he was unable to squat or do supination or 
pronation due to pain.  To alleviate the pain, the veteran 
would take pressure off of the foot, lie down and take 
medication.  Precipitating factors were walking, standing and 
putting pressure on the left foot.  A physical examination of 
the veteran's left foot revealed range of motion of his toes 
ranging from normal, in his great toe, to some limitation in 
his other toes due to pain.  Strength on movement of plantar 
flexion was 3/5, there was no unusual shoe wear pattern 
indicating abnormal weight-bearing, and the veteran's posture 
was normal.

While this examination revealed pain and limitation of 
movement due to pain in the veteran's left foot, there is no 
indication in the report, and the examiner does not find, 
that the veteran's condition is comparable to actual loss of 
the foot.  The veteran can stand, walk, and has relatively 
good motion in his toes, indicating remaining function of the 
foot, including balance and propulsion.  And while he must 
rest the foot and take medication for the pain, this has 
already been taken into account in giving the veteran the 
maximum rating under Diagnostic Code 5284.

Based on the foregoing, the Board finds that an evaluation in 
excess of the maximum 30 percent evaluation under Diagnostic 
Code 5284 is not warranted.

The above determination is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  In 
addition, there is no showing of an exceptional or so unusual 
a disability picture as to warrant the assignment of a higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is no showing that the veteran's disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  Moreover, his 
condition has not been shown to warrant frequent, or indeed 
any, periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Service connection for left foot arthritis, as secondary to 
the service-connected fasciotomy of the left heel with 
calcification of the left plantar aponeurosis and left heel 
spur, is denied.

Entitlement to an increased rating for fasciotomy of the left 
heel with calcification of the left plantar aponeurosis and 
left heel spur, currently evaluated as 30 percent disabling, 
is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


